ACCEPTED
                                                                                            01-15-00055-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       6/29/2015 4:15:55 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                           NO. 01-15-00055-CR

             IN THE COURT OF APPEALS FOR THE                               FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                     FIRST DISTRICT OF TEXAS                        6/29/2015 4:15:55 PM
                                                                    CHRISTOPHER A. PRINE
                               AT HOUSTON                                   Clerk

         -----------------------------------------------------------------

                               NO. 01CR1330

                  IN THE 122 ND DISTRICT COURT

                OF GALVESTON COUNTY, TEXAS

         -----------------------------------------------------------------

JOSE PAB LO LOP EZ,                                          APPELLANT

V.

THE STA TE OF T EXAS,                                        APPELLEE

        ------------------------------------------------------------------

     APPELLANT’S MOTION FOR SECOND EXTENSION
     OF TIME TO FILE BRIEF OF APPELLANT AND TO
         FILE BRIEF IN EXCESS OF 15,000 WORDS
       -----------------------------------------------------------------

                                     Winston E. Cochran, Jr.
                                     Attorney at Law
                                     Texas Bar No. 04457300
                                     P.O. Box 2945
                                     League City, TX 77574
                                     (713)228-0264
                                     E-mail: winstoncochran@comcast.net
                                     Counse l for Appellant,
                                     Court-a ppo inted on appe al.
TO THE HONOR ABLE C OURT O F APPE ALS:

       COMES NOW the appe llant, Jose P ablo Lope z, through the und ersigned co urt-

appointed co unsel, and respec tfully requests that this Co urt grant a second extension

of time for filing the app ellant’s b rief, for thirty days, until July 29, 2015. In addition,

the appellant requests leave to file a brief containing in excess of 15,000 words, which

is the limit set by TEX. R. APP. PR OC. 9.4(i)(2)(B). As grounds for these requests,

the appe llant submits the following.

       1. The appellant was indicted for Capital Murder, in violation of TEX. PENAL

CODE §19.0 3. In a long-de layed pros ecution, the a ppellant wa s tried before a jury,

which found him guilty of Capital M urder. Punishme nt was a ssess ed at co nfinement

for life in the Texas De partment of Criminal Justice, C orrectional Institutions D ivision.

The appellant unsuccessfully sought a new trial in the district court, and he timely

appea led to this Co urt.

       2.    The app ellant’s brief in this cause is due on June 29, 20 15, purs uant to a

first extension.

       3.   The app ellant requests a sec ond extension of time to file his brief in this

cause for thirty (30) days, until July 29, 2015.

       4.    The reasons for the requested extension of time are as follows:

       A.   Since the previous extension request in this cause, the appellant’s counsel

has done a large amount of work on the appellant’s brief, but needs additional time to
complete it. During this same period, the appellant’s counsel also has been occupied

with other trial and a ppellate matte rs, including the following:

       (1) State v. Ro yce Ada ms III – seven-day trial in the 212 th District Court
       of Galvesto n County;

       (2) State v. Darcie Spillers – preparation for a trial in the 405 th District
       Court of G alveston C ounty which w as continued at the State ’s reque st;

       (3)    Pete Russell, Jr. v. William Stephens, Director, TDCJ-CID –
       investigation of a possible discovery violation in a state Capital Murder
       prosecution resulting in assessment of the death penalty, purs uant to
       counsel’s appointment for proceedings before the United States District
       Court for the Southern District of Texas under 28 U.S.C. §2254;1 and

       (4)    Numerous pleas a nd other non-jury s ettings in the district and
       county courts of Galvesto n County.

       B.     While working on the draft of this brief, counsel realized that adequate

briefing may require a brief in excess of the 15,000-word limit. Thus filing the brief

bec omes co ntingent upo n a decision co ncerning the length of the brief.

       5.    Counsel b elieves it will be necessary to file a brief in excess of 15,000

words. This belief is base d on: the length and c omplexity of the factual statement for

the brief, the existence of a sufficiency-of-evidence issue, the existence o f a novel issue

concerning extradition, and the existence of four related is sues attacking the automatic



       1
           Proving the old adage “Better late than never,” the investigation now going o n in the
Russell federal proceedings relates to an item of evidence which apparently escaped the attention
of state habeas attorneys.

                                                2
punishment of life without parole. Counsel previously has b riefed those p unishment-

stage issues several times, either for adult defendants or juvenile defendants, and knows

that full briefing of this cluster of issues can consume a large number of pages. Counsel

believes a w ord limit of 25,000 words would be sufficient.

       6.    The factual matters set forth within this motion are within the personal

knowled ge of the unders igned attorney.

       Wherefore the appellant prays that this motion be granted , that the time for filing

the a ppe llant’ s brief be exte nded until July 29, 20 15, and that a brief of up to 25,000

words be permitted.

                                          Respectfully submitted,

                                          /s/ Winston E. C ochran, Jr.
                                          Winston E. Cochran, Jr.
                                          Attorney at Law
                                          Texas Bar No. 04457300
                                          P.O. Box 2945
                                          League City, TX 77574
                                          (713)228-0264
                                          E-mail: winstoncochran@comcast.net

                                          Counse l for Appellant,
                                          Court-a ppo inted on appe al.




                                             3
                          CERTIFICATE OF SERVICE

      I certify that a cop y of this motion is being serve d in person o n counsel for the

State at the following address on June 29, 2015:

      Galveston County District Attorney’s Office
      Appellate Division
      Attention: Rebecca Klaren
      600 59 th Street
      Galveston, TX 77551

                                         /s/ Winston E. C ochran, Jr.
                                         Counse l for Appellant




                                            4